     Case 3:21-cv-01529-BAS-AGS Document 2 Filed 08/31/21 PageID.12 Page 1 of 3




1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                     Case No.: 3:21-cv-1529-BAS-AGS
     TONY L. SIMS,
12
                                      Plaintiff,       ORDER DISMISSING CIVIL
13                                                     ACTION WITHOUT PREJUDICE
     v.                                                FOR FAILING TO PAY
14
                                                       FILING FEE REQUIRED
     CALIFORNIA DEPARTMENT
15                                                     BY 28 U.S.C. § 1914(a) AND/OR
     OF CORRECTIONS AND
                                                       FAILING TO MOVE TO PROCEED
16   REHABILITATION,
                                                       IN FORMA PAUPERIS
17                                 Defendant.          PURSUANT TO
                                                       28 U.S.C. § 1915(a)
18
19
20         TONY L. SIMS (“Plaintiff”), currently incarcerated at California City Correctional
21   Facility located in California City, California, and proceeding pro se, has filed a Petition
22   for Writ of Mandamus and Complaint. (ECF No. 1). Plaintiff has not prepaid the $402
23   civil filing fee required by 28 U.S.C. § 1914(a), however, and has not filed a Motion to
24   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a).
25
26   I.    Failure to Pay Filing Fee or Request IFP Status
27         All parties instituting any civil action, suit or proceeding in a district court of the


                                                   1
                                                                               3:21-cv-1529-BAS-AGS
     Case 3:21-cv-01529-BAS-AGS Document 2 Filed 08/31/21 PageID.13 Page 2 of 3




1    United States, except an application for writ of habeas corpus, must pay a filing fee of
2    $402. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
3    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
4    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
5    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
6    even if he is granted leave to commence his suit IFP, he remains obligated to pay the entire
7    filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015),
8    regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2);
9    Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
10          Plaintiff has not prepaid the $402 in filing and administrative fees required to
11   commence this action, nor has he submitted a properly supported Motion to Proceed IFP
12   pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28 U.S.C.
13   § 1914(a); Andrews, 493 F.3d at 1051.
14   II.    Conclusion and Order
15          For the reasons set forth above, the Court hereby:
16          (1)     DISMISSES this action sua sponte without prejudice for failure to pay the
17   $402 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
18   28 U.S.C. §§ 1914(a) and 1915(a); and
19          (2)     GRANTS Plaintiff forty-five (45) days leave from the date this Order is filed
20   to: (a) prepay the entire $402 civil filing and administrative fee in full; or (b) complete and
21   file a Motion to Proceed IFP which includes a certified copy of his trust account statement
22   for the 6-month period preceding the filing of his Complaint. See 28 U.S.C. § 1915(a)(2);
23   S.D. Cal. CivLR 3.2(b).
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52.
26   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 2020). The additional $52 administrative fee does not apply to persons granted leave to
27   proceed IFP. Id.


                                                         2
                                                                                          3:21-cv-1529-BAS-AGS
     Case 3:21-cv-01529-BAS-AGS Document 2 Filed 08/31/21 PageID.14 Page 3 of 3




1          IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
2    with this Court’s approved form “Motion and Declaration in Support of Motion to Proceed
3    In Forma Pauperis.” If Plaintiff fails to either prepay the $402 civil filing fee or complete
4    and submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
5    dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C. § 1914(a)’s fee
6    requirements and without further Order of the Court.
7          IT IS SO ORDERED.
8    Dated: August 31, 2021
9                                                          Cynthia Bashant
                                                        United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                   3
                                                                               3:21-cv-1529-BAS-AGS
